DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 04/28/2022 have been fully considered but they are not persuasive.  Applicant’s discussion and traversal of the rejections under §112 begins on page 9 of the Remarks as filed.
In view of the amendments to claims 1 and 24, the rejections under §112 related to antecedent basis and omission of essential steps related to limitation of output power, these rejections are withdrawn.  With respect to the rejection under §112 related to reaching a rated power, Applicant contends the present amendments in view of the disclosure as filed overcome any issues of clarity.  Examiner respectfully disagrees.  Applicant’s arguments are unarguably couched in conditional language such as “the rated power of the wind turbine may be reached, or may not be reached” followed by the assertion that “once the rated power is reached, the output power of the wind turbine is increased” and thus “it is unnecessary to force the wind turbines to reach a rated power.”  The language of the instant claims are not conditional, however, and instead recite “output power … is increased once it reaches a rated power.”  This requires a rated power to be achieved in order for the step to be performed.  The claims do not recite any steps of what would happen should rated power not be achieved and, as such, the instant claim remains properly rejected for lack of clarity.  Appropriate correction is required.
Applicant next contends that the amendments to claims 8, 9, 31, and 32 overcome the pending rejections under §112.  Examiner respectfully disagrees.  While amendments to claims 8 and 31 would ostensibly overcome the issue of antecedent basis, a new issue of clarity is created by the recitation of the impeller speed or pitch angle being “restored to a default value” when claims 1 and 7 do not recite any alteration to these parameters.  While Examiner could have been more clear in the prior Office Action (“OA”), it was none-the-less stated that that proper antecedent basis for claim 8 may be found in claim 5 (OA at page 6).  In addition to providing recitations of “an impeller speed” and “a minimum pitch angle,” claim 5 establishes a first change to these parameters (“an impeller speed … is reduced” and “a minimum pitch angle … is increased”).  It is thus clear that claim 8 should depend (directly or indirectly) from claim 5 and not from claim 1.  Appropriate corrections are required.
Examiner additionally notes that Applicant has entirely failed to discuss or otherwise address the rejection of claims 8 and 31 with respect to the “in a case that the … turbine operates in the power-boosted mode” language that suggests the mode is optional.  As stated in the OA at page 6, “parent claims (1 and 7) indicated that the step [of implementing power-boosted mode] is mandatory.”  See, for example, the language of claim 7 which states “wherein increasing the output power comprises: operating the … turbine in a power-boosted mode for power compensation.”  It is clear that power-boosted mode is not an optional mode if claim 8 depends from 7.  As presently amended, claim 1 also makes the step of increasing output power mandatory because, as discussed above, it is not presently recited as being a conditional step.  After basic review of what is presently claimed, it is clear that claim 8 must depend from claim 7; it is also clear that claim 7 should depend from claim 5 such that claim 8 has proper antecedent basis for both elements recited and steps performed.  Appropriate correction is required.
Regarding claims 9 and 32, Applicant contends that the amended recitation of predicting the current wind direction in advance overcomes the pending rejection under §112.  While the amendment does overcome the rejection, it raises a new issue: what is the prediction made in advance of?  To clarify, “in advance” is a proximal phrase that requires a reference point or time.  Claim 9 does not provide any such reference point or time, but instead merely recites a prediction made “in advance.”  While the claim recites “in advance within a predetermined period,” this recitation fails to provide any fixed point of reference to apply the proximal phrase “in advance” to.  
Applicant continues by arguing that Examiner’s interpretation of claim 9 is incorrect and that the prediction is not of “when the wind direction will align with a turbine.”  This argument is baffling.  Claim 1 unambiguously recites “determining whether there is at least one wind turbine … under the current wind direction operating in the noise-influencing sector” and claim 9 further defines the step of “acquiring the current wind direction” as “predicting the current wind direction in advance.”  It is unclear how this is anything other than “a prediction of when the wind direction will align with a turbine such that it would emit noise at the reference site.”  Examiner might have been more clear if the OA had stated “such that it would emit an impermissible amount of noise at the reference site” instead, but it seemed clear at the time that the noise being referred to in the interpretation was an impermissible noise. 
Referring to paragraph [0031], Applicant states “it may be determined whether there is at least one wind turbine … under the current wind direction operating in the noise-influencing sector.”  Applicant continues by citing an example where the downwind region of the turbines is included in the noise-influencing sector, an example of when it is not, and a conclusion that the step is drawn toward a determination of “whether a downwind region of the at least one wind turbine is included in the noise-influencing sector … under the current wind direction.”  First, claim 9 explicitly recites a prediction of the current wind direction.  This prediction is in advance of something (see discussion above and rejection below), presumptively in advance of a time when the wind aligns with the turbine such that noise emitted from the turbine influences the reference site.  We can make this presumption because claim 9 further recites adjustments to impelled speed and pitch angle such that the turbine would not emit impermissible amounts of noise at the reference site.
From claim 1, we know that the reference site (“referential site”) is the site affected by the noise emitted by the wind turbine.  Thus, we can make the following inferences: 
The prediction is made at a time in advance such that appropriate adjustments can be made to avoid emitting impermissible amounts of noise at the reference site when a “downwind region” of the turbine in included in “the noise-influencing sector” of the wind turbine.
In order for a “downwind region” of the wind turbine to be within “the noise-influencing sector” of the wind turbine, the wind direction must be aligned such that the wind turbine “would emit noise at the reference site.”
Thus, the prediction of the current wind direction (as recited by claim 9) is in fact a prediction of a future time when the then-current wind direction would align with the wind turbine such that the noise-influencing sector is both downwind of the wind turbine would result in the wind turbine emitting noise at the referential site.
In view of these inferences, it is clear that Examiner’s interpretation is not at all incorrect.  Applicant is in fact reciting a step of predicting a time where the downwind region of the wind turbine in within the noise-influencing sector of the wind turbine (i.e., “when the wind direction will align with a turbine such that it would emit an impermissible amount of noise at the reference site”).  There simply is no other reasonable interpretation of the claims.  At most, Applicant might argue that the prediction is of a wind direction and not a time and, thus, the claim would be interpreted as simply determining whether the wind at a future time is aligned.  This interpretation is, however, undermined by the fact that prediction of wind direction at a future time might yield a result where the wind direction does not cause downwind direction to be within the noise-influencing sector; in such a situation, the subsequent steps of claim 9 would serve no purpose.  For the above reasons, Examiner finds that the previously disclosed interpretation remains accurate and, thus, the interpretation of the disclosure is maintained.  For purposes of examination, claim 9 will continue to be interpreted as suggested in the previous OA (along with corresponding changes resulting from amendments to parent claims).
Applicant next addresses the rejection of claims 2 and 25; in view of the cancellation of these claims, the associated rejections thereof are withdrawn.
Applicant’s traversal of the rejections under §103 begins on page 11 of the Remarks as filed.  Applicant’s first substantive argument here is that “[a]mended claim 1 defines a noise-influencing sector that is a sector region including multiple directions, which is substantially different than only a predetermined direction as defined in Sloth.”  Examiner respectfully disagrees.  First, the claims do not recite the noise-influencing sector including “multiple directions” as alleged.  It is wholly unclear how Applicant has come to this conclusion; the only definition of “a noise-influencing sector” within claim 1 may be found in lines 3-4 and 24-27, which states the noise-influencing sector is determined “based on positions of the plurality of wind turbines and a position of a noise-influencing site” and “wherein the noise-influencing sector is a sector region” and further defines a vertex, a central angle, and an angular bisector.  Furthermore, “the noise-influencing sector” is unique to each wind turbine. 
There is absolutely no language within the claim that would suggest or otherwise disclose the noise-influencing sector includes “multiple directions” as alleged.  As such, the argument is not only unpersuasive, but wholly unfounded in fact.  At best, the plurality of noise-influencing sectors within the instant claims might include multiple directions, but individual sectors (i.e., what the method actually utilizes) are not multi-directional and do not include multiple directions.  While Applicant might argue that even in the individual sectors are cone shaped and thus “include multiple directions,” this argument would be pointless as Sloth also contemplates cones of influence.  Thus, Applicant’s contention that the noise-influencing sector of Sloth somehow differs based on “multiple directions” is wholly unpersuasive.
Applicant next presents an argument based on Sloth not increasing output power of a turbine “once it reaches a rated power after limiting the output power of the at least one wind turbine.”  As discussed above, there is no guarantee the turbine will in fact reach a rated power and, thus, this argument is also unpersuasive.  Applicant has not recited the relevant limitations in a conditional manner and has not recited any means to compel the turbine to reach a rated power.  As such, this argument is also wholly unpersuasive.
Applicant also argues that “Sloth fails to disclose a noise-influencing sector of each wind turbine as defined in claim 1, as amended, and Sloth does not give any hint of how to determine the noise influencing-sector of each wind turbine.”  Examiner respectfully disagrees.  As amended, “a noise-influencing sector” of the instant claims is defined by only two elements: position of the relevant wind turbine and a position of a noise-influencing site.  As conceded by Applicant, Sloth discloses a noise receptor positioned adjacent to a residential area (i.e., “a noise-influencing site”) and a determination of whether the wind turbine affects the residential area inherently depends on wind direction and placement of the wind turbine relative to the residential area.  Thus, Sloth unambiguously discloses determination of “a noise-influencing sector” defined by a position of the relevant wind turbine and a position of a noise-influencing site.  
Finally, Applicant contends that “the noise receptor 130 in Sloth is used for measuring a total noise” and that there is “no motivation or purpose for those skilled in the art to obtain a noise-influencing sector of each wind turbine based on the teaching[s] of Sloth.”  Applicant is fundamentally and factually wrong in making this conclusion.  Page 6, lines 7-11 states, in part “the controller 120 is operable to monitor the total noise generated at the receptor point, to recognize that one or more of the wind turbines is non-operational, or inactive, and to increase the power output of one or more of the remaining operational turbines in order to compensate for the underutilized production margin.”  Sloth continues by stating “this approach exploits the individual noise contributions of the non-operational turbines and allocates a noise allowance to one or more of the other wind turbines” to allow them to compensate power.  Even further, page 7, lines 1-8, states “[t]he noise model can thereafter be analysed in order to determine the contributions that each operational wind turbine makes to the overall noise level of the power plant” to issue suitable commands to the turbines.  It is thus overwhelmingly clear that Sloth is not deficient and does in fact contemplate noise contributions of each individual wind turbine.  As discussed above, these contributions will depend upon their location with regard to a wind direction and the residential area; as such, Sloth does contemplate and disclose at least an implicit determination of a noise-influencing sector for each wind turbine as well as how they are determined.  As such, Applicant’s contention to the contrary is unfounded and unpersuasive.
Independent claim 24 and dependent claims 3-10 and 26-33 are not argued separate from their similarity to and/or dependency from claim 1.  As the rejection of claim 1 is not deficient and Applicant has not provided further arguments for these other claims, Examiner finds the rejection of these other claims to remain proper.
Claim Interpretation
As previously indicated, the disclosure as a whole appears to be a literal translation into English from a foreign document and is replete with grammatical and idiomatic errors.  This introduces a slew of clarity issues (addressed below) and forces the Examiner to conduct an examination based on a “best understanding” of the claims as presented.
To facilitate compact prosecution, Examiner will begin by explaining his present understanding of the claims as amended.  Examiner notes that, while Applicant has not amended “noise-influencing site,” a definition has been provided within the amended claim.
Initially, the method determines an area of influence (i.e., “a noise-influencing sector”) of sound pressure (i.e., “noise”) that each turbine of the farm may, depending upon wind direction, exert on a nearby reference site (i.e., “a noise-influencing site”).  This determination is based on a location of the specific turbine and the location of the reference site.
After making the sector determination, the method acquires a current wind direction and subsequently determines whether any turbines in the farm will in fact exert a sound pressure on the reference site (“the emission determination”).  If the emission determination shows that at least one turbine will emit noise toward the reference site, said at least one turbine will be operated in a limited output power mode.  If the emission determinations shows that no turbines will emit noise toward the reference site, the method continues to acquire the wind direction.
Examiner notes that there appears to be a step or element missing from the method, as Applicant recites a reduced power mode but subsequently recites “wherein the output power … reaches a rated power and is then increased after limiting the output power of the at least one wind turbine ….”  There are no steps related to when or how the method decides to stop operating in the reduced power mode, thus it is unclear how the system would go from the limiting step to the post-limiting step. Regardless, the method presents two options after the limiting step: (1) the power limiting operation is ended and the affected turbine returns to normal operation followed by a further increase in output power; or (2) another turbine that is not presently limited is controlled to output additional power.  Either option serves to compensate for the power lost in the reduced output mode.
Examiner notes that this is the presently understood scope of independent claim 1, but does not substantively address issues of clarity or other substantive issues within the claims.  Rejections, if necessary and proper, may be found below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 24-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is considered incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  It remains unclear how Applicant intends to force the turbines to achieve a rated power.  As amended, the claims recite “wherein the output power … is increased once it reaches a rated power.”  As stated in the previous action, there is no guarantee that these turbines will achieve a rated power output; such an outcome is primarily dependent upon prevailing wind speed and direction, factors that cannot be controlled by the recited method.  The language of the claim does not suggest that it may or may not reach a rated power, but instead claims that a step happens once rated power is reached.  Clarification as to how Applicant proposes to force the turbines to reach a rated power.
Claims 8 and 31 are further rejected for a lack of proper antecedent basis.  As amended, it is unclear the recited parameters would be “restored to a default value” when the claim and its parents do not recite any alteration to these parameters.  Claim 5 recites an alteration to these parameters, but claim 8 cannot directly depend from claim 5 due to recitation of subject matter found in claim 7.  As such, claim 7 should be amended to depend from claim 5 and the instant amendments to claim 8 should be reversed.  Applicant need not adopt this specific amendment suggestion, but appropriate clarification is required.  This rejection of claim 8 applies, mutatis mutandis, to the subject matter recited in claim 31.
Claims 9 and 32 are further rejected because it is unclear what the current wind direction is being predicted in advance of.  It seems that Applicant is trying to claim a prediction of when the wind direction will align with a turbine such that it would emit an impermissible amount of noise at the reference site.  Based on this prediction, the method controls the turbine in advance of the wind direction alignment so that noise requirements are not exceeded at the time of alignment.  Further, Applicant recites limitations related to the power boosting mode; this mode is, at least according to the present claims, entirely unaffected by the acquisition of the current wind direction.  The inclusion of this limitation renders the scope of the claim unclear due to the lack of a claimed relationship between acquired wind direction and power boosted mode.  Ultimately, the claim is clumsily drafted and hard to interpret.  For purposes of compact prosecution, Examiner will interpret the claim as follows:
The method according to claim 5, wherein acquiring the current wind direction comprises:
predicting a future time when the wind direction will align with the at least one turbine such that the at least one turbine would be operating in the noise-influencing sector; 
adjusting the impeller speed of the at least one wind turbine over a predetermined period ending at the future time such that the measured level of sound pressure at the noise-influencing site is less than or equal to the required level of sound pressure.
	Examiner notes that the omitted step related to post-power-boosted mode operation relies on the same principles as those still in the claim, primarily the gradual adjustment of power output over a predetermined period.  A rejection covering the claim language above would also be applicable to the omitted portions.  This rejection and interpretation of claim 9 applies, mutatis mutandis, to the subject matter recited in claim 32.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 and 24-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/000956 (“Sloth”) as best understood by the Examiner.  Variations in the text below (with respect to the claims as amended) merely reflect Examiner’s best interpretation of the claims.
Regarding claim 1, Sloth discloses:
A method for controlling noise of a plurality of wind turbines, comprising: 
determining a noise-influencing sector of each of the plurality of wind turbines, based on positions of the plurality of wind turbines and a position of a noise-influencing site (implicit; as evidenced by FIG 1, it is clear that Sloth contemplates a region in which noise emitted by the turbines may affect a nearby reference site, thus there is an implicit determination of “a noise-influencing sector” for each wind turbine based on its position relative to the reference site); 
acquiring a current wind direction (p. 5, ll. 26-30); 
determining whether there is at least one wind turbine of the plurality of wind turbines under the current wind direction operating in the noise-influencing sector of the at least one wind turbine (p. 5, ll. 26-30; “the NRO regime may be entered when … wind direction is aligned in a predetermined direction”; this is, at the very least, an implicit determination as to whether one of the turbines, operating under a current wind direction, would emit noise toward the reference site); 
limiting output power of the at least one wind turbine, in case of determining that there is at least one wind turbine of the plurality of wind turbines under the current wind direction operating in the noise-influencing sector of the at least one wind turbine (p. 5, ll. 26-30), until the at least one wind turbine has left or is no longer operating in the noise-influencing sector (implicit; there is no beneficial purpose to continue limiting output power of the relevant turbine when it no longer affects the reference site); and 
continuing to acquire the current wind direction again, in case of determining that there is not any one wind turbine of the plurality of the plurality of wind turbines under the current wind direction operating in the noise-influencing sector of the any one wind turbine (implicit; performing only a single check would render the method of Sloth largely useless for the disclosed purpose); 
wherein the output power 
wherein the noise-influencing site is a referential site affected by noise of the plurality of wind turbines (FIG 1:200, including microphone 130); and 
wherein the noise-influencing sector is a sector region (implicit; since the reference site is more than a mere point, there is implicitly an area of effect, i.e. “a sector,” in which emissions from a turbine will affect the site), a vertex of the sector region is the position of the wind turbine (implicit; sound pressure begins at the wind turbine and thus the turbine will be located at a vertex of the influenced sector), and a central angle of the sector region has a predetermined angle (implicit; each turbine will have a different central angle corresponding to its position relative to the reference site) to those wind directions, and an angular bisector of the central angle is in a direction from the wind turbine to the noise-influencing site (FIG 1, lines extending from turbines to microphone 130);
wherein determining whether there is at least one wind turbine of the plurality of wind turbines under the current wind direction operating in the noise-influencing sector of the at least one wind turbine refers to determining whether a downwind region of the at least one wind turbine of the plurality of wind turbines is included in the noise-influencing sector of the at least one wind turbine under the current wind direction (Sloth contemplates detection and control based on the individual noise contributions of each wind turbine; as such, Sloth must implicitly disclose determining whether a downwind region of each turbine is within a noise-influencing sector of the wind turbine).

	While Sloth does not explicitly disclose every limitation of the claim, each limitation is at least implicitly disclosed, as identified above.  As such, Examiner finds that Sloth discloses each and every limitation of instant claim 1.
Regarding claim 3, Sloth discloses the limitations as set forth in claim 1 and further discloses acquisition of a noise level requirement at the reference site (implicit; p. 5, ll. 11-30 discuss the application of Noise Reduced Operation with respect to noise emitted by the turbine and toward a reference site, thus there is implicitly a “noise level requirement” at the reference site) and subsequent operation of the turbine in accordance with the noise level requirement (p. 5, ll. 11-30).
Regarding claim 4, Sloth discloses the limitations as set forth in claim 3 and further discloses the noise requirements including a time period for controlling the noise level (p. 5, ll. 24-26).
Regarding claim 5, Sloth discloses the limitations as set forth in claim 3 and further discloses adjustment of an impeller speed or minimum pitch angle when operating in the power limiting mode in order to meet noise level requirements (p. 6, ll. 1-3; p. 10, ll. 28-35); and a degree of the adjustment corresponds to a distance between the relevant wind turbine and the reference site (implicit; Sloth acknowledges that severity of response will vary with distance on p. 12, ll. 2-6).
Regarding claim 6, Sloth discloses the limitations as set forth in claim 5 and further discloses that, when the distance between the turbine and reference site is greater, the degree of adjustments will be smaller (inherent; this is merely application of physics principles due to the decay of noise over distance; see also p. 12, ll. 2-6 wherein Sloth states that severity of adjustments varies with distance).
Regarding claim 7, Sloth discloses the limitations as set forth in claim Examiner has reinterpreted the dependency of claim 7 to resolve the antecedent basis issue in claim 8) and further discloses the increase of output power comprising operation of the relevant turbine in a “power-boosted mode for power compensation” (p. 6, ll. 1-21; “power-boosted mode” carries no inherent meaning beyond the power being increased, thus the increase taught by Sloth adequately discloses the limitation).
Regarding claim 8, Sloth discloses the limitations as set forth in claim 7, but does not explicitly disclose the specific parameter setpoints as recited in claim 8.  These particular points, however, amount to routine optimization within the prior art.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Sloth discloses the transition to a higher output power, thus teaching “the general conditions” of the claim.  The difference is, therefore, the particular setpoints (“default” speed and/or pitch, increased torque).  Output power of the turbine rotor may be represented as the product of rotational speed and torque; thus, an increase in power output of the turbine overall requires an increase of speed, torque, or both.  Thus, Sloth’s teaching of increasing power output implicitly requires an increase of rotational speed, torque, or both.  Since Sloth teaches the general conditions of the claim and the remaining differences are merely a matter of optimization, Examiner finds that claim 8 fails to patentably distinguish over the Sloth reference.
Regarding claim 9, Sloth discloses the limitations as set forth in claim 5 and but does not explicitly disclose predicting a future time when the wind direction will align with the at least one turbine such that the at least one turbine would be operating in the noise-influencing sector; and adjusting the impeller speed of the at least one wind turbine over a predetermined period ending at the future time such that the measured level of sound pressure at the noise-influencing site is less than or equal to the required level of sound pressure.
The use of weather and production forecasts for the purposes of performing control operations “just in time,” i.e. such that the system achieves a desired outcome at a specified time rather than exceeding a threshold, is well-known in the art.
It would have been obvious to one of ordinary skill in the art to modify Sloth by utilizing predictive control schemes to begin control operations sufficiently in advance of a time where the system would otherwise exceed a noise threshold for the purposes of better complying with noise requirements at the reference site.
Regarding claim 10, Sloth discloses the limitations as set forth in claim 1 and further discloses acquisition of a current wind speed (p. 5, ll. 26-30) and operating the turbines normally when the current wind speed is not within a predetermined range (“the NRO regime may be entered when … wind speed exceeds a predetermined limit”; thus, turbines are operated normally unless wind speed enters a predetermined range beginning at a predetermined threshold).
Regarding claims 24-33, Applicant recites an apparatus capable of performing the method of claims 1-10.  Sloth teaches both the method and apparatus, thus the rejection of claims 1-10 applies, mutatis mutandis, to the limitations recited in claims 24-33.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS K QUIGLEY whose telephone number is (571)272-4050. The examiner can normally be reached Monday - Friday, 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS (TC) PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS K QUIGLEY/Examiner, Art Unit 2832    


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832